Citation Nr: 1414828	
Decision Date: 04/04/14    Archive Date: 04/11/14

DOCKET NO.  11-28 694	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Whether new and material evidence has been received to reopen a claim of entitlement to service connection for prostate cancer. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

B. Muetzel, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1968 to May 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2011 Rating Decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

The May 2011 Rating Decision declined to reopen the Veteran's claim of service connection for prostate cancer.  The Veteran filed a timely Notice of Disagreement (NOD) in June 2011.  The RO then furnished the Veteran a Statement of the Case (SOC) in October 2011.  Finally, the Veteran filed a Substantive Appeal, VA Form 9, in October 2011.  

The Board notes that there is a paperless, electronic (Virtual VA) claims file associated with the Veteran's claim.  A review of the documents in such file reveals that the documents contained within are either duplicative or not relevant to the issues on appeal.  


FINDINGS OF FACT

1.  In a final decision issued in March 2009, the RO denied the Veteran's claim of entitlement to service connection for prostate cancer.

2.  Evidence received since the March 2009 decision is either cumulative or redundant, and does not relate to an unestablished fact necessary to establish the claim, or raise a reasonable possibility of substantiating the claim of service connection for prostate cancer. 




CONCLUSIONS OF LAW

1.  The March 2009 rating decision that denied the Veteran's claim of entitlement to service connection for prostate cancer is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20, 1103 (2013).  

2.  Evidence submitted subsequent to the March 2009 rating decision, denying service connection for prostate cancer, is not new and material and the claim is not reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2013)) redefined VA's duty to assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2013).

The notice requirements of the VCAA require VA to notify the claimant of any evidence that is necessary to substantiate the claim, as well as the evidence VA will attempt to obtain and which evidence he is responsible for providing.  38 C.F.R. § 3.159(b) (2013).  The requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id.; see also Pelegrini v. Prinicipi, 18 Vet. App. 112 (2004).  However, the VCAA notice requirements may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  See Pelegrini, 18 Vet. App. at 121.  

In this appeal, in a February 2011 pre-rating letter, the RO provided notice to the Veteran regarding the need to submit new and material evidence to reopen the Veteran's previously denied claim, and advised the Veteran of the bases for the prior denials.  See Kent v. Nicholson, 20 Vet. App. 1 (2006).  The RO also explained what was necessary to substantiate his claim for service connection.  This letter also informed the Veteran of what information and evidence must be submitted by the appellant and what information and evidence would be obtained by VA.  The February 2011 letter also provided the Veteran with general information pertaining to VA's assignment of disability ratings and effective dates, as well as the type of evidence that impacts those determinations.  The May 2011 Rating Decision reflects the initial adjudication of the claim after issuance of this letter.  Hence, the February 2011 letter meets the VCAA's timing of notice requirement.

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matter herein decided.  Pertinent evidence associated with the claims file consists of service treatment records, private treatment records, VA treatment records, and statements from the Veteran and his representative.  Also, at the Board hearing, the undersigned noted the issue on appeal and information was solicited from the Veteran regarding his allegation of herbicide exposure.  The hearing discussion did not reveal any evidence that might be available that had not been submitted relevant to the issue of substantiating the element of an in-service event.  Under these circumstances, nothing gave rise to the possibility that evidence had been overlooked with regard to the Veteran's claim.  As such, the record does not show prejudicial error.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  

In summary, the duties imposed by the VCAA have been considered and satisfied.  Through various notices of the RO/AMC, the Veteran has been notified and made aware of the evidence needed to substantiate this claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with the claim.  Consequently, any error in the sequence of events or content of the notice is not shown to prejudice the Veteran or to have any effect on the appeal.  Any such error is deemed harmless and does not preclude appellate consideration of the matter herein decided, at this juncture.  See Mayfield v. Nicholson, 20 Vet. App. 539, 543 (2006) (rejecting the argument that the Board lacks authority to consider harmless error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Analysis

The Board has reviewed all of the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

A decision of the RO becomes final and is not subject to revision on the same factual basis unless a notice of disagreement is filed within one year of the notice of decision.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2013).  If a claim of entitlement to service connection has been previously denied and that decision became final, the claim can be reopened and reconsidered only if new and material evidence is presented with respect to that claim.  38 U.S.C.A. § 5108 (West 2002); see Manio v. Derwinski, 1 Vet. App. 140, 145 (1991). 

New evidence means existing evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2013).  

VA must review all of the evidence submitted since the last final rating decision in order to determine whether the claim may be reopened.  See Hickson v. West, 12 Vet. App. 247, 251 (1999).  For purposes of determining whether new and material evidence has been received to reopen a finally adjudicated claim, the recently submitted evidence will be presumed credible.  See Kutscherousky v. West, 12 Vet. App. 369, 371 (1999) (per curium) (holding that the "presumption of credibility" doctrine continues to be precedent).  

The Veteran filed a claim to reopen his claim for service connection for prostate cancer in January 2011.  In the May 2011 Rating Decision on appeal, the RO determined that new and material evidence had not been submitted to reopen the claim.  Despite the determination reached by the RO with respect to the claim, the Board must find new and material evidence in order to establish its jurisdiction to review the merits of previously denied claims.  See Barnett v. Brown, 83 F. 3d 1380 (Fed. Cir. 1996); Jackson v. Principi, 265 F. 3d 1366 (Fed. Cir. 2001). 

The evidence received subsequent to the March 2009 Rating Decision denying service connection includes, in relevant part, additional VA and private treatment records and statements from the Veteran.  Specifically, the Veteran contends that he was exposed to herbicides while aboard the USS Kitty Hawk; he has reported that he believes the exposure occurred when he was sprayed by ocean mist while aboard the ship.  (See March 2012 hearing transcript.)

VA and private treatment records show that the Veteran has received treatment for prostate cancer.  There is no material evidence contained within the record that the Veteran served in Vietnam or was otherwise exposed to herbicides during his period of active duty.  The Veteran's records indicate he worked aboard the USS Kitty Hawk; however, nothing in the record indicates that the ship ever traveled the inland waterways of Vietnam, docked, or that the Veteran himself went ashore.  
Specifically, the Veteran claims, as he did during his initial service connection claim for prostate cancer, that he was exposed to herbicides when he felt the ocean spray while he was aboard the USS Kitty Hawk.  He does not allege that the ship entered the inland waterways of Vietnam, that the ship docked, or that he ever went ashore.  Indeed, at his March 2012 hearing with the undersigned, he expressly denied ever leaving the ship or that the ship ever went into the inland waterways of Vietnam.  Thus, the new medical evidence and lay statements are cumulative of evidence previously considered which showed evidence of a current disability and the allegation of herbicide exposure.  Consequently, this evidence does not constitute material evidence. 

As there is no new and material evidence showing that the Veteran had complaints, diagnoses, or treatment for prostate cancer in service, within one year of service, or that the Veteran was exposed to herbicides during service, the Board concludes that new and material evidence has not been received to reopen the claim.  Therefore, the appeal on the issue is denied.  


ORDER

As new and material evidence has not been received, the claim of entitlement to service connection for prostate cancer is not reopened and the appeal is denied.



______________________________________________
TANYA A. SMITH
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


